Exhibit 10.6

EXECUTION VERSION

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Amended and Restated Intercreditor
Agreement, dated as of January 31, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien
Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor
Agent, as collateral agent under the Credit Agreement (the “Former Intercreditor
Agent”), Wilmington Trust Company, as Trustee and as Collateral Agent (the
“Second Lien Trustee”) (as Second-Priority Agent under the Second Lien
Intercreditor Agreement for the holders of the Notes), Wilmington Trust,
National Association (as successor by merger to Wilmington Trust FSB), as
trustee for the holders of the notes (the “1.5 Lien Notes”) issued under the 1.5
Lien Indenture (the “1.5 Lien Trustee”) (as Senior-Priority Agent under the
Second Lien Intercreditor Agreement for the holders of the 1.5 Lien Notes),
Wilmington Trust, National Association, as trustee for the holders of the notes
(the “First Lien Notes”) issued under the First Lien Indenture (the “First Lien
Trustee”) (as Senior-Priority Agent under the Second Lien Intercreditor
Agreement for the holders of the First Lien Notes), Momentive Specialty
Chemicals Holdings LLC (“MSCH”), Momentive Specialty Chemicals Inc. (the
“Company”) and each subsidiary of the Company party thereto, and (ii) the Second
Secured Notes Indenture. Capitalized terms used but not defined herein shall
have the meanings assigned in the Second Lien Intercreditor Agreement.

This Joinder and Supplement to the Second Lien Intercreditor Agreement (this
“Agreement”), dated as of March 28, 2013 (the “Effective Date”), by and among
(i) JPMorgan Chase Bank, N.A., as administrative and collateral agent (the “ABL
Credit Agreement Agent”) under that certain Asset-Based Revolving Credit
Agreement, dated as of the date hereof, among MSCH, the Company, the
subsidiaries of the Company party thereto, the lenders party thereto, the ABL
Credit Agreement Agent and the other parties named therein (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), (ii) the Former Intercreditor Agent, (iii) the new
Intercreditor Agent (as referred to below), (iv) the Second Lien Trustee (as
Second-Priority Agent under the Second Lien Intercreditor Agreement for the
holders of the Notes), (v) the 1.5 Lien Trustee (as Senior-Priority Agent under
the Second Lien Intercreditor Agreement for the holders of the 1.5 Lien Notes),
(vi) the First Lien Trustee (as Senior-Priority Agent under the Second Lien
Intercreditor Agreement for the holders of the First Lien Notes), (vii) MSCH,
(viii) the Company and (ix) each Subsidiary of the Company listed on Schedule I
hereto, has been entered into (A) to record the accession of the ABL Credit
Agreement Agent as (x) an additional Senior-Priority Agent under the Second Lien
Intercreditor Agreement on behalf of the secured parties under the ABL Credit
Agreement (the “ABL Secured Parties”) and (y) the new Intercreditor Agent, as
successor-in-interest to the Former Intercreditor Agent, (B) with respect to the
Liens securing certain Obligations as set forth below, to confirm and evidence
that such Liens shall, for purposes of the Second Lien Intercreditor Agreement,
be equal and ratable with all Liens on the Common Collateral securing any other
Senior Lender Claims and (C) for certain related purposes.



--------------------------------------------------------------------------------

The parties to this Agreement hereby agree as follows:

A. The ABL Credit Agreement Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of the Second Lien Intercreditor
Agreement as Senior-Priority Agent for the ABL Secured Parties as if it had
originally been party to the Second Lien Intercreditor Agreement as
Senior-Priority Agent for the ABL Secured Parties.

B. The ABL Credit Agreement has been designated by the Company as being included
in the definition of “Credit Agreement” set forth in the Second Secured Notes
Indenture. The ABL Credit Agreement, the Security Documents (as defined in the
ABL Credit Agreement) (the “Security Documents”) and any related document or
instrument executed and delivered pursuant to any of the foregoing shall
constitute “Senior Credit Documents” as defined in the Second Secured Notes
Indenture.

C. The Liens securing the Obligations (as defined in the ABL Credit Agreement)
of the Company and the domestic subsidiaries of the Company (the “ABL
Obligations”) under the ABL Credit Agreement and any other document or agreement
entered into pursuant thereto granted pursuant to the Security Documents have
been designated by the Company as having been incurred pursuant to clause (8) of
the definition of “Permitted Liens” set forth in the Second Secured Notes
Indenture. The ABL Obligations under the ABL Credit Agreement and any other
document or agreement entered into pursuant thereto constitute First-Lien
Indebtedness (which First-Lien Indebtedness, for the avoidance of doubt, also
constitutes Future First-Lien Indebtedness) and Senior Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Second Lien Intercreditor Agreement and, subject to the terms of any other
applicable intercreditor agreement (including that certain Intercreditor
Agreement, dated as of January 29, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “1.5 Lien
Intercreditor Agreement”)) then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. The ABL Credit Agreement Agent is hereby designated the new “Intercreditor
Agent” under the Second Lien Intercreditor Agreement until such time as another
agent is designated pursuant to the terms thereof, and the parties hereto accept
and agree to such designation.

F. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the 1.5
Lien Intercreditor Agreement) then in effect, the Common Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, the Common Collateral upon the exercise of remedies shall be
applied by the new Intercreditor Agent ratably to the Senior Lender Claims and,
with respect to each class of Senior Lender Claims, in such order as is
specified in the relevant Senior Lender Documents until the Discharge of Senior
Lender Claims has occurred.

 

2



--------------------------------------------------------------------------------

G. The ABL Credit Agreement Agent confirms that its address for notices pursuant
to the Second Lien Intercreditor Agreement is as follows:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Telephone: (302) 634-1405

Facsimile: (302) 634-1417

E-mail: Evan.Zacharias@JPMorgan.com

Attention: Evan Zacharias

H. Each party to this Agreement confirms the acceptance of (i) the ABL Credit
Agreement Agent, acting for the benefit of the ABL Secured Parties, as a
Senior-Priority Agent for purposes of the Second Lien Intercreditor Agreement
and (ii) the ABL Credit Agreement Agent as the new Intercreditor Agent for
purposes of the Second Lien Intercreditor Agreement.

I. Except as expressly provided herein, in the Second Lien Intercreditor
Agreement or in any Senior Lender Documents, the ABL Credit Agreement Agent is
acting in the capacity of Senior-Priority Agent solely with respect to the
Senior Lender Claims owed to the ABL Credit Agreement Agent and the ABL Secured
Parties. For the avoidance of doubt, the provisions of Article VIII of the ABL
Credit Agreement applicable to the ABL Credit Agreement Agent thereunder shall
also apply to the ABL Credit Agreement Agent acting under or in connection with
the Second Lien Intercreditor Agreement.

J. This Agreement and any claim, controversy or dispute arising under or related
to such Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

K. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A., as Senior-Priority Agent for the ABL Secured Parties
and as new Intercreditor Agent By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as former Intercreditor Agent

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Senior-Priority Agent for holders of the First Lien
Notes By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION (as successor by merger to Wilmington Trust FSB), as Senior-Priority
Agent for holders of the 1.5 Lien Notes By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

WILMINGTON TRUST COMPANY,

as Second Lien Trustee, as Second-Priority Agent for holders of the Notes

By:  

/s/ W. Thomas Morris, II

  Name:   W. Thomas Morris, II   Title:   Vice President

[Signature Page to Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE
SPECIALTY CHEMICALS INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary BORDEN
CHEMICAL FOUNDRY, LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE
SPECIALTY CHEMICALS INVESTMENTS INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE
INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary

[Signature Page to Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

MOMENTIVE CI HOLDING COMPANY (CHINA) LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary HEXION U.S.
FINANCE CORP. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary HSC CAPITAL
CORPORATION By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary LAWTER
INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary NL COOP
HOLDINGS LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary

[Signature Page to Joinder and Supplement to Second Lien Intercreditor
Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Momentive Specialty Chemicals Investments Inc.

Momentive International Inc.

Momentive CI Holding Company (China) LLC

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC